DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 and 12-14 are pending.
Claim 11 is canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 05/23/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 03/09/2022) of claims 1-14 has been withdrawn.

Response to Amendment
The amendments to the (specifications, claims, drawings) filed on March 09, 2021 have been entered. Claims 1-10 and 12-14 are pending. With regard to claim 11, the objections have been withdrawn. 

Allowable Subject Matter
Claims 1-10 and 12-14 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a data cable plug connector for data transmission, the data cable plug connector comprising: a plug body comprising a cable connection end, a plug connection end and a plug shield, wherein the cable connection end for connecting a shielded data cable, which is designed with at least a first insulated conductor and a second insulated conductor for data transmission and a conductor shield surrounding the first and second insulated conductors, has a first connection channel for the first insulated conductor, a second connection channel for the second insulated conductor, and a shield connection for the conductor shield; wherein the plug connection end has a contact carrier with contact openings for receiving first and second contacts which are connectable to the first and second insulated conductors, the contact openings being arranged as through-openings in the contact carrier in an axial direction running parallel at a contact spacing; wherein the cable connection end has an impedance transmitter made of electrically conductive material disposed adjacent to the contact carrier, the first and second connection channels being formed in the impedance transmitter, and at least one conductive material being formed between the first and the second connection channels; wherein openings of the first and second connection channels facing the contact carrier open into the through-openings of the contact carrier, and wherein the plug body has, at the cable connection end, a cable lead-in with a strain relief clip and a clamping nut, wherein the strain relief clip is pressable against the impedance transmitter by screwing down the clamping nut, and wherein the cable lead-in is arranged opposite the first and second connection channels in the impedance transmitter, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831